[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION FOR ARTICULATION
In its Motion for Articulation dated May 18, 1999, the Defendant requests that the Court "articulate the basis and rationale supporting its decision of May 10, 1999 granting the Plaintiff's Motion for Summary Judgment . . ." CT Page 7638
A review of the Court file indicates that the notice that was sent to the parties did not indicate the basis for the Court's ruling but rather simply indicated that the Court had granted the Plaintiffs Motion for Summary Judgment.
In fact, the Court granted the Motion for Summary Judgment and indicated in its ruling thereon that "There is no genuine issue as to any material fact. The defendant was represented by counsel in the underlying Texas litigation, an Answer was filed on his behalf, he failed to appear at a duly scheduled trial in Texas and judgment entered against him. This is an action to enforce that judgment."
No further articulation is necessary. Accordingly, the Motion for Articulation is denied.
BY THE COURT
CARROLL, J.